DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s arguments and amendments filed on 4/18/52022 have been received and fully considered.  Claims 1-9, 11-17 and 19-22 are pending.  Claims 1-9, 11-17 and 19-20 are amended, claims 10 and 18 are cancelled and claims 21-22 are new.

Response to Arguments
Applicant’s arguments with respect to claim 16 are found to be persuasive, no reference teaches a bladed shutter rotatable around a vertical axis perpendicular to the cooking top surface, and it while a vertically rotational bladed shutter is known, for example in air conditioners in cars, it is not known within the cooktop art and wouldn’t be obvious to use within the cooktop art as applicant noted because most openings are rectangular. 
Applicant’s arguments with respect to claim 1 are not persuasive, applicant argues similar as with respect to claim 16 that since the bladed shutter is round it allows the bladed shutter to be rotational which is an advantage over the prior art, the examiner notes that there is no nexus between this purported advantage and the claim limitations, simply having a round bladed shutter does not necessitate the shutter to be rotatable around a vertical axis and therefore does not constitute criticality for this limitation.  The examiner is still of the opinion that just having a bladed shutter with a round shape is not critical and thus would be obvious for one having ordinary skill in the art to change the shape of a rectangular opening to a round opening as a mere design choice, this shape being well known throughout the art to be used for ventilation/exhaust purposes.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 13-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruckbauer alone.
Regarding claims 1 and 17:
	Bruckbauer teaches a mounting unit (things that go into 1), comprising: a cooktop (hob of 1) having a top surface comprising one or more cooking locations and a central recess (where 2 goes into); a device (parts of 2 underneath the cooktop) configured to remove cooking vapors, the device being disposed at a bottom side of the cooktop, the device being connected to the central recess to remove cooking vapors through the central recess; a bladed shutter (7 of the embodiment in figure 19) with one or several blades, each of the one or several blades being reversibly turnable around a horizontal pivoting axis (6) the mounting unit comprises a grease filter insert (35) configured to be inserted into the central recess.
	Bruckbauer fails to disclose a shape of the central recess is round, however the examiner notes that it would have been an obvious matter of design choice to make recess round or of whatever form or shape was desired or expedient since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 2:
	Bruckbauer modified above teaches the bladed shutter is reversibly turnable around a vertical axis thereof (see paragraph 102). 

Regarding claim 3:
	Bruckbauer modified above teaches all of the above except explicitly the surface of the recess of the hob is between 60 cm2 and 400 cm2.  However one having ordinary skill in the art before the invention was made would have been able to select an appropriately large size of the recess for the size of the cooktop to effectively remove all the desired cooking vapors, as the size of the recess is a known result effective variable.

Regarding claim 4:
	Bruckbauer modified above teaches the bladed shutter is configured such that the central recess is reversibly closed and opened over an entire surface thereof (see at least figure 19 and paragraph 102). 

Regarding claim 5:
	Bruckbauer modified above teaches wherein the bladed shutter is configured such that the central recess is manually closed and opened (by 13). 

Regarding claim 6:
	Bruckbauer modified above teaches wherein each of the one or several blades is pivotable around the horizontal pivoting axis at an angle between 0° and 180° (see figure 19 where the blades can only pivot between these angles). 

Regarding claim 7:	Bruckbauer modified above teaches a plane of the bladed shutter lies roughly at a vertical height of the hob (see figure 19). 

Regarding claim 8:	Bruckbauer modified above teaches wherein the horizontal pivoting axis of each of the one or several blades is parallel to the top surface of the cook-top (see figure 19). 

Regarding claim 9:	Bruckbauer modified above teaches wherein the bladed shutter is removable from the central recess of the hob for cleaning purposes (see paragraph 92). 

Regarding claim 13:
	Bruckbauer modified above teaches wherein a distance between a bottom side of the cooktop and a floor of a cooking vapor aspiration chamber is in a range of between 110 mm and 260 mm (see paragraph 60). 

Regarding claim 14:
	Bruckbauer modified above teaches wherein the mounting unit is configured to be placed in a recess of a countertop (in the recess 1). 

Regarding claim 15:
	Bruckbauer modified above teaches wherein the horizontal pivoting axis of each of the one or several blades is at a vertical height of the hob (see figure 19). 

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bruckbauer as applied to claim 1 above, and further in view of Arntz et al (US Patent No. 6,455,818).
Regarding claim 11:
	Bruckbauer modified above teaches all of the above except the grease filter unit has a U-shaped cross section. 
	Arntz teaches a mounting unit similar to Bruckbauer including a U-shaped grease filter (90, see figure 2).
	It would have been obvious to one having ordinary skill in the after before the invention was made to modify Bruckbauer with the teachings of Arntz to have the filter have a U-shaped cross section in order to allow the filter to be placed in the opening of the recess to trap the grease coming in directly rather than letting it travel a bit through the device and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 12:
	Bruckbauer modified above teaches wherein the lateral walls of the grease filter insert and a floor of the grease filter are permeable to cooking vapors (see at least Arntz column 3, lines 30-36).

Allowable Subject Matter
Claims 16-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose a bladed shutter rotatable around a vertical axis perpendicular to the cooking top surface, and it while a vertically rotational bladed shutter is known, for example in air conditioners in cars, it is not known within the cooktop art and wouldn’t be obvious to use within the cooktop art as applicant noted because most openings are rectangular. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762